IN THE SUPREME COURT OF THE STATE OF NEVADA


                    JEFFREY PAUL MEEH,                                      No. 84132
                    Petitioner,
                    vs.
                    THE FIFTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF NYE;
                                                                              FILED
                    AND THE HONORABLE KIMBERLY A.                              MAR 0 4 2022
                    WANKER, DISTRICT JUDGE,                                    EUZABETH A. BROWN
                    Respondents,                                            CLERK OF SyPREME COURT
                                                                                    ,
                                                                           BY    S. • 't
                      and                                                        DEPUTY  C  RK
                    THE STATE OF NEVADA,
                    Real Party in Interest.

                                          ORDER DENYING PETITION

                                This is an original petition for a writ of mandamus challenging
                    a district court order imposing random drug testing.
                                This court has original jurisdiction to issue writs of mandamus,
                    and the issuance of such extraordinary relief is within this court's sole
                    discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
                    Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioner
                    bears the burden to show that extraordinary relief is warranted, and such
                    relief is proper only when there is no plain, speedy, and adequate remedy
                    at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
                    P.3d 840, 841, 844 (2004).
                                Although petitioner references a ruling by the district court, he
                    has not provided this court with either a copy of an order imposing random
                    drug testing or any of the documents necessary for this court's consideration
                    of the petition. See NRAP 21(a)(4) (providing that petitioner shall submit
                    an appendix containing all documents "essential to understand[ind the
SUPREME COURT
       OF
    NEVADA


OA 1947A    44100
                                                                                       o2-07010
                        matters set forth in the petition"). Therefore. without deciding the merits
                        of the claims raised, we decline to exercise our original jurisdiction in this
                        matter. See NRAP 21(b). Accordingly, we
                                    ORDER the petition DENIED.




                                                            Parraguirre


                                                                                            J.
                                                            Hardesty

                                                                       jecabC.t.-0          J.
                                                            Stiglich



                        cc:   Hon. Kimberly A. Wanker, District Judge
                              Nadine M. Morton
                              Attorney General/Carson City
                              Nye County District Attorney
                              Nye County Clerk




SUPREME COURT
         OF
      NEVADA


(0) I 947A    442402,